internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp 1-plr-106863-99 date date re legend sub sub 3-b1 llc sub 3-b1a llc sub 4-a1 llc sub llc sub 3-b1 sub 3-b1a sub 4-a1 sub sub llc dear this letter contains the rulings that were severed form the other rulings made in a letter to you dated date the facts set forth in the date letter are supplemented as follows step iv - add sub will own the single interest in sub 3-b1 llc and sub 3-b1 llc will own the singe interest in sub3 - b1a llc step vi - add sub will own the single interest in sub 4-a1 llc step xi - add sub will own the single interest in sub llc based solely on the above facts as well as the information and representations set forth in the date letter it is held as follows subsequent to the liquidations of sub 3-b1 and sub3-b1a into sub as described in step iii sub 4's transfer of the former assets of sub 3-b1 and sub 3-b1a to sub 3-b1 llc step iv will be disregarded for federal tax purposes provided that sub 3-b1 llc does not elect to be taxed as an association under sec_301_7701-3 of the procedure and administration regulations sub 3-b1 llc’s subsequent transfer of sub 3-b1a’s former assets to sub 3-b1a llc step iv will be disregarded for federal tax purposes provided that sub 3-b1a llc does not elect to be taxed as an association under sec_301_7701-3 subsequent to the liquidation of sub 4-a1 into sub as described in step iv sub 4’s transfer of the former assets of sub 4-a1 to sub 4-a1 llc described in step vi will be disregarded for federal tax purposes provided that sub 4-a1 llc does not elect to be taxed as an association under sec_301_7701-3 after sub acquires all of sub 8's stock as described in step viii-b and step x sub 4's transfer of sub 8's stock to sub8 llc step xi will be disregarded for federal tax purposes provided that sub llc does not elect to be taxed as an association under sec_301_7701-3 we express no opinion about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transactions covered by this ruling letter are consummated a copy of this letter has been sent to the taxpayer sincerely assistant chief_counsel corporate by alfred c bishop jr chief branch
